Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/02/2020.  These drawings are acceptable.
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered.  Applicant argues that prior arts Kintner or Schaake et al., alone or in combination does not teach the limitation “such that a first side of the seal is connected to a second side of the seal via the through-portion”.  Prior art Daly et al. is used to address this limitation.
For further detail see the rejection below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kintner (USPN 4032108) in view of Daly et al. (USPN 5035214).
Regarding Claim 1, Kintner discloses a flue damper, comprising: a vent pipe (P1/P2) with a first side leading to an outlet of the flue damper and a second side leading to an inlet of the flue damper; a damper gate (D1/D2) with an open state and a closed state, wherein in the open state, the first side of the vent pipe (P1/P2) is in fluid communication with the second side, and wherein in the closed state, the damper gate interrupts fluid communication between the first side and the second side; a seat flange (1c) located on an inner wall of the vent pipe, but does not disclose a through-portion of the seal extends through a first perforation in the outer edge of the damper gate such that a first side of the seal is connected to a second side of the seal via the through-portion.  
Daly et al. teaches a through-portion (58) of the seal (56) extends through a first perforation (64) in the outer edge of the damper gate (56) such that a first side of the seal is connected to a second side of the seal via the through-portion (Col. 4, Lines 4-13) in order to decrease assembly time (Col. 1, Lines 62-68 and Col. 4, Lines 4-13).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the damper gate of Kintner with a perforated seal on the outer edge of the damper gate as taught by Daly et al. in order to decrease assembly time.
Per the Kintner/ Daly et al. combination the seal of Daly et al. (56) replaces the seal of Kintner (3).  Additionally, perforations are added to Kintner’s damper in same manner as seen in Daly et al.
Regarding Claims 2 and 11, the Kintner/ Daly et al. combination teaches the seal (Daly et al. et al., 56) includes a seal surface positioned to abut the seat flange (Kintner, 1c) when the damper gate (Kintner, S1/D2) is in the closed state.  See Kintner figure 2, where the seal (3) which has been replaced by Daly et al. (Daly et al. et al., 56), abuts element 1c.

    PNG
    media_image1.png
    1014
    911
    media_image1.png
    Greyscale

Figure 1 - Kintner Annotated Fig. 2
Regarding Claim 3, the Kintner/Daly et al. combination teaches the seal (Daly et al. et al., 56) includes a first seal portion and a second seal portion, wherein the first seal portion includes a first extension and wherein the second seal portion includes a second extension, and wherein the first extension abuts a first side of the seat flange 
Regarding Claim 4, Kintner discloses the damper gate includes a first gate portion (D1), a second gate portion (D2), and a central portion (12) therebetween, and wherein the central portion is angled with respect to at least one of the first gate portion and the second gate portion such that the first gate portion is offset with respect to the second gate portion (Fig. 2).  
Regarding Claims 5 and 14, Kintner discloses a rotatable shaft (8) coupled to the damper gate for moving the damper gate between states (Fig. 2, illustrates the closed state, solid line and the open state, dashed line), wherein the rotatable shaft is movable by an actuator (where it is inherent that the damper requires an actuator to function).  
Regarding Claim 9, Kintner does not explicitly disclose the outer edge of the damper gate has a plurality of perforations including the first perforation, and wherein the plurality of perforations decrease in size along the outer edge of the damper gate such that the first perforation has a diameter that is at least 10% larger than a diameter of a second perforation.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the perforations for maximum efficiency.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, e.g. by varying the size of the perforations, involves only routine experimentation skill in the art.  MPEP §2144.05(II)(B).  Furthermore, Applicant has not indicated the criticality of this percentage within the specification.  In 
Regarding Claim 10, Kintner discloses a flue damper, comprising: a vent pipe (P1/P2) with a first side leading to an outlet of the flue damper and a second side leading to an inlet of the flue damper; a damper gate (D1/D2) with an open state and a closed state, wherein in the open state, the first side of the vent pipe (P1/P2) is in fluid communication with the second side, and wherein in the closed state, the damper gate interrupts fluid communication between the first side and the second side; a seat flange (1c) located on an inner wall of the vent pipe, but does not disclose a through-portion of the seal extends through a first perforation in the outer edge of the damper gate such that a first side of the seal is connected to a second side of the seal via the through-portion.  
Daly et al. teaches a through-portion (58) of the seal (56) extends through a first perforation (64) in the outer edge of the damper gate (56) such that a first side of the seal is connected to a second side of the seal via the through-portion (Col. 4, Lines 4-13) in order to decrease assembly time (Col. 1, Lines 62-68 and Col. 4, Lines 4-13).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the damper gate of Kintner with a perforated seal on the outer edge of the damper gate as taught by Daly et al. in order to decrease assembly time.
This Kintner/Daly et al. combination teaches “a seat flange located on an inner wall of the vent pipe; and a seal fixed to an outer edge of the damper gate, wherein a 
Regarding Claim 12, the Kintner/Daly et al. combination teaches the seal (Daly et al. et al., 56) includes a first seal portion and a second seal portion, wherein the first seal portion includes a first extension and wherein the second seal portion includes a second extension, and wherein the first extension abuts a first side of damper gate (Kintner, D1/D2) and the second extension abuts a second side of the damper gate (Kintner, D1/D2) when the damper gate (Kintner, D1/D2) is in the closed state (Kintner, Annotated Fig. 2). 
Regarding Claim 13
Regarding Claim 18, Kintner does not explicitly disclose the outer edge of the damper gate has a plurality of perforations including the first perforation, and wherein the plurality of perforations decrease in size along the outer edge of the damper gate such that the first perforation has a diameter that is at least 10% larger than a diameter of a second perforation.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the perforations for maximum efficiency.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, e.g. by varying the size of the perforations, involves only routine experimentation skill in the art.  MPEP §2144.05(II)(B).  Furthermore, Applicant has not indicated the criticality of this percentage within the specification.  In fact, in paragraph 37, Applicant also mentions “For example, the perforation 166a may have a diameter that is about 20% smaller, about 30% smaller, about 50% smaller, or even less.” which further supports that 10% has no criticality.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kintner (USPN 4032108) in view of Daly et al. (USPN 5035214), in further view of Chow (USPN 4389014).
Regarding Claims 6 and 15, Kintner discloses the actuator, but does not explicitly disclose the actuator is coupled to a control assembly, the control assembly including a cam attached to the rotatable shaft, wherein an arm of the cam contacts a switch of the control assembly when the damper gate is in at least one state.  
Chow teaches the actuator is coupled to a control assembly (H), the control assembly including a cam (M) attached to the rotatable shaft (10), wherein an arm of 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the flue damper of Kintner with a control system as taught by Chow in order to decrease air flow turbulence, decreasing the efficiency of the damper automate the damper.  Thus decreasing user error.
Regarding Claims 7 and 16, the Kintner/ Daly et al./Chow combination teaches an indicator pin (Chow, 12/62) is fixed to the rotatable shaft (Kintner, 8/ Chow, 12/62) such that the indicator pin is in a first position when the damper gate is in the open state and a second position when the damper gate is in the closed state (Chow, Fig. 4B).  
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kintner (USPN 4032108) in view of Daly et al. (USPN 5035214), in further view of Chow (USPN 4389014), in further view of Strimel (USPN 3610030).
Regarding Claims 8 and 17, Kintner does not disclose a hold clamp for engaging the indicator pin, wherein the indicator pin is fixed with respect to the hold clamp when the hold clamp is engaged.
Strimel teaches a hold clamp (52) for engaging the indicator pin (33), wherein the indicator pin (33) is fixed with respect to the hold clamp (52) when the hold clamp is engaged in order to secure the indicator pin such that accidental movement is prevented and assembly ease.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the indicator pin of the Kintner/ Daly et al./ Chow .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753